                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


ATLANTIC COAST PIPELINE, LLC,                        )
                      Plaintiff,                     )
V.                                                   )               No. 4: 18-CV-35-BO
                                                     )
3.13 ACRES, MORE OR LESS, IN HALIFAX                 )
COUNTY, NORTH CAROLINA et al. ,                      )
                      Defendants .                   )

ATLANTIC COAST PIPELINE, LLC,                        )
                      Plaintiff,                     )
V.                                                   )               No. 4 :18-CV-67-BO
                                                     )
0.06 ACRES, MORE OR LESS, IN HALIFAX                 )
COUNTY, NORTH CAROLINA et al.,                       )
                      Defendants.                    )


                                             ORDER

       In light of the duration of the stay previously entered in these matters and the recent entry

of an order setting discovery and motions filings deadlines, plaintiffs motion for partial summary

judgment is hereby DENIED WITHOUT PREJUDICE with permission to refile within the time

for filing dispositive motions as set forth in the scheduling order. If appropriate, plaintiff may

refile its motion and incorporate by reference its previously filed memorandum and exhibits in

support.


SO ORDERED, this     !J_ day of March 2020.

                                            ~t.J./t~
                                             TRRENCEW.BOYLE
                                             CHIEF UNITED STATES DISTRICT JUDGE
